DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 12/19/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 38 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite the exact same subject matter as their independent claim 19 but do not further define or limit the subject matter of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-23, 27-31, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden).
Regarding claim 19, Harden teaches a film resistor comprising: a piezoresistive layer comprising a first transition metal carbide (i.e., pressure-sensitive compositions adapatable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07)
Regarding claim 20, Harden teaches that the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., pressure-sensitive compositions adapatable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07)
Regarding claim 21, Harden teaches that the first transition metal carbide is Cr.sub.3C.sub.2 (see Column 3, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 22, Harden teaches that the first transition metal carbide has an excess of transition metal (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 23, Harden teaches that the piezoresistive layer consists essentially of the first transition metal carbide (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 27, Harden teaches that the first transition metal carbide is polycrystalline (i.e., carbides in  Groups III, IV, V, VI carbides would comprise layered crystal structure) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 28, Harden teaches that crystals of the first transition metal carbide have an oxide layer on their surface (i.e., carbides in  Groups III, IV, V, VI carbides may oxidize) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 29, Harden teaches that the piezoresistive layer has a coefficient of thermal expansion in a range from 9 ppm/K to 15 ppm/K inclusive (i.e., it is well-known that the thermal expansion coefficient of Cr.sub.3C.sub.2 is within the range). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 30, Harden teaches electric contacts comprising the first transition metal carbide (see Column 7, lines 59-61).
Regarding claim 31, Harden teaches a thin-film sensor comprising: a first film resistor (see Column 1, lines 10-30).
Regarding claim 35, Harden teaches a second film resistor, wherein the second film resistor includes a piezoresistive layer comprising a first transition metal carbide (i.e., pressure-sensitive compositions adapatable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 38, Harden teaches a thin-film sensor comprising: the film resistor (see Column 1, lines 10-30).
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (NPL: “Trend in crysl structure of layered ternary T-Al-C carbides”) (hereafter Wang).
Regarding claim 37, Wang teaches a film resistor comprising: a piezoresistive layer comprising a first transition metal carbide as a main constituent and at least one additive .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden) in view of Wang et al. (NPL: “Trend in crysl structure of layered ternary T-Al-C carbides”) (hereafter Wang).
Regarding claims 24-26, Harden as disclosed above does not directly or explicitly teach that the piezoresistive layer comprises at least one additive material from transition metal 
Regarding the additive material, Wang teaches that the piezoresistive layer comprises at least one additive material from transition metal nitrides, second transition metal carbides and mixtures thereof (claim 24); wherein the additive material is tungsten carbide (claim 25); wherein the first transition metal carbide and the additive material form a mixed crystal (claim 26) (i.e., layering ternary ceramics containing early transition metal crystalline with the binary carbides) (see page 5). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have layered or combined the carbide ceramics in order to produce improved material with desirable strain energy. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden) in view of Seki et al. (U.S. Pat. No. 6,981,410) (hereafter Seki)
Regarding claim 32, Harden as disclosed above does not directly or explicitly teach that the thin-film sensor comprises a membrane on which the first film resistor is arranged and a support body to which the membrane is fastened, the membrane being configured to be movable relative to the support body (claim 32); the membrane and the support body comprise a material selected from the group consisting of ceramic and metal (claim 33); the membrane and the support body comprise a material selected from the group consisting of stainless steel and yttrium-stabilized zirconium oxide (claim 34). 
Regarding the membrane, Seki teaches the thin-film sensor comprises a membrane (i.e., the thin portion 124B) (see Fig. 1) on which the first film resistor is arranged (i.e., velocity detection mechanism 112) (see Fig. 1) and a support body to which the membrane is fastened (i.e., substrate 124) (see Fig. 1), the membrane being configured to be movable relative to the 
Regarding claim 36, Harden as disclosed above does not directly or explicitly teach that one of the first or second film resistor is configured to measure temperature. However, Seki teaches that the flow velocity detection mechanism 112 comprises two temperature sensors 121A and 121B (Fig. 1). In view of the teaching of Seki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect appropriate parameters for their intended use. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855